
	

114 S2166 IS: Timely Mental Health for Foster Youth Act
U.S. Senate
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2166
		IN THE SENATE OF THE UNITED STATES
		
			October 8, 2015
			Mr. Blunt (for himself and Ms. Stabenow) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend part B of title IV of the Social Security Act to ensure that mental health screenings and
			 assessments are provided to children and youth upon entry into foster
			 care.
	
	
		1.Short title
 This Act may be cited as the Timely Mental Health for Foster Youth Act.
		2.Timely mental health screenings and assessments for children and  youth upon
			 entry into foster care
 (a)State plan requirementSection 422(b)(15)(A) of the Social Security Act (42 U.S.C. 622(b)(15)(A)) is amended— (1)in clause (i), by inserting and that require that an initial mental health screening of any child in foster care be completed not later than 30 days after the date the child enters into foster care and, in the case of any child in foster care for whom a mental health issue is identified in such initial screening, that a comprehensive assessment of the mental health of the child be completed not later than 60 days after the date the child enters into foster care before the semicolon; and
 (2)in clause (ii), by striking screenings and inserting such screenings and assessments. (b)Technical amendmentSection 422(b)(15)(A) of such Act (42 U.S.C. 622(b)(15)(A)) is further amended in the matter before clause (i), by striking provides and inserting provide.
			(c)Effective date
 (1)In generalExcept as provided in paragraph (2), the amendments made by this section shall take effect on January 1, 2016.
 (2)Delay permitted if state legislation requiredIn the case of a State plan approved under part B of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by this section, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the first day of the first calendar quarter beginning after the close of the first regular session of the State legislature that begins after the date of enactment of this section. For purposes of the previous sentence, in the case of a State that has a 2-year legislative session, each year of such session shall be deemed to be a separate regular session of the State legislature.
				
